—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as an architectural sheet metal mechanic for the employer for approximately V-h years until December 1994. Claimant failed to report to work because he assumed that no work was available and he was replaced. The Board disqualified him from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. The Board also charged him with a recoverable overpayment of benefits in the amount of $494. Claimant appeals from the Board’s decision, contending that the lack of steady work and the long commute to the job site provided compelling reasons for him to leave his employment. Under the circumstances presented, we find this argument unpersuasive.
At the hearing, it was established that claimant had to drive approximately l1! 2 hours each way to and from the job site. However, claimant accepted this as a condition of the job and made the commute for an extended period of time prior to leaving his employment. It was further established that on many occasions when claimant drove to the work site, he was informed that work was not available due to weather conditions. However, claimant did not attempt to contact his supervisor or the person in charge of the site prior to leaving his home or while en route to the job site. He also did not contact his employer to ascertain if work was available on the day he decided not to report to work. In view of the foregoing, substantial evidence supports the Board’s finding that claimant voluntarily left his employment without good cause.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.